Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 22, 2006                                                                                           Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  131170                                                                                                 Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  ARLANDUS M. NOLEN,
          Plaintiff-Appellant,
                                                                    SC: 131170
  v                                                                 COA: 269366
                                                                    InghamCC:00-000000
  MICHIGAN DEPARTMENT OF
  CORRECTIONS,
             Defendant-Appellee.
  __________________________________


                On order of the Chief Justice, the application for leave to appeal filed May
  16, 2006 is DISMISSED for failure to pursue the case in conformity with the order of
  February 25, 2005 in Nolen v Department of Corrections No. 128072. That order
  provided that further appeals were not to be filed until the full entry fee in that case was
  paid. Following entry of that order, plaintiff-appellant paid the partial filing fee on
  March 15, 2005. Because the full entry fee in case 128072 has not been paid, this appeal
  is dismissed.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 22, 2006                        _________________________________________
                                                                               Clerk